                Case 2:20-cv-01485-TSZ Document 28 Filed 04/12/21 Page 1 of 2




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
      ERIC MATTHEW SCHOENBERG,
 7                           Plaintiff,
 8         v.                                          C20-1485 TSZ

 9    WINDSTAR CRUISES MARSHALL                        MINUTE ORDER
      ISLANDS, LLC,
10
                             Defendant.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
           (1)     The motion for reconsideration, docket no. 26, filed by plaintiff’s counsel,
   James McCanna, is RENOTED to April 30, 2021. Any response to the motion for
14
   reconsideration shall be filed by April 26, 2021. Any reply shall be filed by the new
   noting date.
15
           (2)     Plaintiff Eric Matthew Schoenberg is hereby ADVISED that his attorney
16 seeks to withdraw as counsel of record. If plaintiff wants to retain the services of
   James McCanna, he must contact Mr. McCanna as soon as possible and no later than
17 April 30, 2021. Mr. McCanna may be reached by phone at 360-297-4057 or by email at
   jmccanna@mccannalaw.com. Plaintiff is further ADVISED that, if he proceeds pro se in
18 this matter (in other words, without a lawyer), he will have an obligation to keep the
   Court apprised of his contact information and to provide the Court with any change of
19 address, that he will be expected to comply with the rules and orders of this Court and
   will be held to the same standards as attorneys authorized to practice before this Court,
20 and that his failure to respond to defendant’s discovery requests or otherwise participate
   in this litigation will be grounds for dismissal of his claims.
21
           (3)     In light of plaintiff’s counsel’s representation that he has not been in
22 communication with plaintiff since February 23, 2021, McCanna Decl. at ¶ 9 (docket

23

     MINUTE ORDER - 1
             Case 2:20-cv-01485-TSZ Document 28 Filed 04/12/21 Page 2 of 2




 1 no. 26), the trial date and all related dates and deadlines are STRICKEN. The parties’
   stipulated motion, docket no. 27, for a continuance and/or extension is STRICKEN as
 2 moot. The Court will reset the trial date and related dates and deadlines, if appropriate,
   after ruling on the pending motion for reconsideration.
 3
           (4)    The Clerk is DIRECTED to send a copy of this Minute Order to all counsel
 4 of record and to plaintiff Eric Matthew Schoenberg via U.S. mail at 1819 23rd Avenue,
   Apt. 308W, Seattle, WA 98122 and via email at ericmschoenberg@icloud.com.
 5
           Dated this 12th day of April, 2021.
 6
                                                    William M. McCool
 7                                                  Clerk
 8                                                  s/Gail Glass
                                                    Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
